COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-02-386-CV
LEWIS LAVERTIS UNDERWOOD       
           
           
           
        APPELLANT
V.
J. MICHAEL SADLER, CYNTHIA       
           
           
           
        APPELLEES
MORRISON, SUZIE JOHNSON,
AND CONNIE YANDELL
 
----------
FROM THE 348TH DISTRICT COURT OF
TARRANT COUNTY
----------
MEMORANDUM OPINION (1)
AND JUDGMENT
----------
On November 12, 2002, we notified appellant, in accordance with TEX.
R. APP. P. 42.3, that the
notice of appeal was not timely filed and that we would dismiss this case for
want of jurisdiction unless appellant or any party desiring to continue the
appeal filed with the court within ten days a response showing grounds for
continuing the appeal. We have not received any response.
Because appellant's notice of appeal has
not been timely filed, it is the opinion of the court that this appeal should be
dismissed for want of jurisdiction. See TEX.
R. APP. P. 25.1(a), 26.1(a), 42.3(a). Accordingly, we
dismiss the appeal for want of jurisdiction.

PER CURIAM
 
PANEL D: CAYCE, C.J.; DAY and LIVINGSTON, JJ.
 
[DELIVERED JAN. 2, 2003]

1. See
Tex. R. App. P. 47.4.